NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CARMEN ROBLES,                                  No.    19-55458

                Plaintiff-Appellant,            D.C. No. 5:16-cv-02318-GJS

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee,

 v.

YOUNG CHO,

                Real-party-in-interest-
                Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Gail J. Standish, Magistrate Judge, Presiding

                          Submitted December 8, 2020**
                              Pasadena, California

Before: KELLY,*** GOULD, and R. NELSON, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Real-party-in-interest Young Cho appeals from the reduction of his attorney’s

fees award in this successful social security benefits case. He argues that the district

court abused its discretion by using a lodestar rate of $1,145 to calculate a fee of

$16,000, rather than $20,000 as requested. We have jurisdiction under 28 U.S.C.

§ 1292, and we affirm.

      Counsel that successfully represents a social security claimant may be

awarded by the district court “a reasonable fee for such representation, not in excess

of 25 percent of the total of the past-due benefits” awarded to the claimant. 42

U.S.C. § 406(b)(1)(A). Where an attorney represents a claimant pursuant to a

contingency fee agreement, that agreement is the starting point for the district court’s

reasonableness determination. Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002); see

also Crawford v. Astrue, 586 F.3d 1142, 1148 (9th Cir. 2009) (en banc). Even where

counsel requests a fee within the 25 percent limit, the district court is required to

undertake an “independent check” to determine whether the requested fee is

reasonable “based on the character of the representation and the results the

representative achieved.” Gisbrecht, 535 U.S. at 807–08.

      We review for abuse of discretion the amount of a fee award under 42 U.S.C.

§ 406(b) and legal questions de novo. Parrish v. Comm’r of Soc. Sec. Admin., 698



      ***
            The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.

                                           2
F.3d 1215, 1219 (9th Cir. 2012). Here, the district court correctly began with the

contingency fee agreement and examined the character of Mr. Cho’s representation

and the results achieved. The district court determined that the case was simple

compared to other social security cases and that the size of the recovery was

“excessively large in comparison to the hours [Mr. Cho] spent” on the case. In

reaching this conclusion, the district court properly examined the risk and

complexity of the case and discussed various hourly rates in comparable cases. The

district court appropriately considered these hourly rate calculations “not as a basis

for satellite litigation, but as an aid to the court’s assessment of the reasonableness

of the fee yielded by the fee agreement.” Gisbrecht, 535 U.S. at 808.

      After determining that the fee was unreasonable in light of the nature and

results of the representation, the district court appropriately reduced the fee to

$16,000. We disagree with the Appellant’s contention that the district court began

with a maximum hourly rate and failed to give adequate weight to the character of

the representation, the results achieved, or the reduction Mr. Cho had already made.

The district court provided a “concise but clear explanation of its reasons” for

awarding a reduced fee, as it was required to do. Crawford, 586 F.3d at 1152.

Considering the “highly respectful review” to which the district court’s

reasonableness determination is entitled, Gisbrecht, 535 U.S. at 808, the district

court did not err in awarding Mr. Cho a reduced fee under 42 U.S.C. § 406(b)(1)(A).


                                          3
AFFIRMED.




            4